Citation Nr: 1025983	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-38 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 10 percent for cerebral 
vascular accident or stroke associated with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which confirmed and continued the prior ratings assigned 
for the Veteran's service-connected hypertension and cerebral 
vascular disabilities.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Detroit, Michigan in May 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The issues of entitlement to service connection for a left 
shoulder injury and stomach disorder manifested by 
vomiting, each to include as secondary to the Veteran's 
service-connected disabilities, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Board hearing 
transcript, May 2010.  The Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.  

The Board notes for the sake of clarity that the diagnostic code 
by which the Veteran's cerebral vascular accident (CVA) 
disability is rated instructs the rater to separately evaluate 
any associated residuals of hemorrhage from brain vessels.  
38 C.F.R. § 4.124 (2009).  To this end, residuals due to the 
Veteran's vascular condition may be considered pursuant to remand 
below as encompassed by the evaluation of CVA.  These ailments 
are part and parcel of the CVA evaluation and within the Board's 
jurisdiction.  However, the Board distinguishes the Veteran's 
current shoulder injury and stomach claims.  While such disorders 
may be proximately due to or aggravated by service-connected 
disease or injury, and potentially subject to service connection 
under 38 C.F.R. § 3.310, the evidence does not show at the 
present time that these are the type of conditions as to be a 
direct residual of vascular hemorrhage such that they may be 
within the purview of Board jurisdiction as part of the existing 
increased rating claim.  Based on the foregoing, the Board has 
differentiated the shoulder and stomach issues which must be 
referred back for initial adjudication by the RO, as being 
distinct from symptoms of syncope, left leg numbness, or other 
residuals of brain vessel hemorrhage which may be considered 
within the scope of the existing rating for CVA if deemed to be 
residuals of CVA by medical professionals.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional evidentiary development is required before the issues 
of entitlement to increased ratings for hypertension and cerebral 
vascular accident or stroke are ready for Board adjudication.  
See 38 C.F.R. § 19.9 (2009).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.

Initially the Board notes that the Veteran is in receipt of 
disability benefits from the Social Security Administration (SSA) 
for hypertension and vascular disease among other impairments.  A 
copy of the partially favorable SSA decision is associated with 
the claims file, but the supporting medical documentation for 
that decision is not of record.  VA has a duty to acquire a copy 
of the decision granting SSA disability benefits and the 
supporting medical documents upon which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  The Veteran's medical 
records must be requested from SSA.

The Veteran also describes incidents of "mini-stroke" which 
required emergency treatment at a local hospital in March 2009.  
See Board hearing transcript, May 2010; Personal statement from 
Veteran, April 2009.  It appears as though copies of these 
outside medical records were provided to a VA clinic to assist in 
the Veteran's ongoing medical care.  Indeed, a notation from a VA 
file clerk in May 2009 reflects numerous documents from the 
hospital in question were scanned and could be viewed in Vista 
Imaging.  See VA treatment record, May 14, 2009.  Unfortunately, 
Vista Imaging is not accessible to the Board, and as these 
medical records are directly relevant to the Veteran's claim, 
they must be available to facilitate the Board's review.  Upon 
remand, these records should be printed from Vista and associated 
with the claims file.  If this is not feasible for any reason, 
the Veteran should be contacted to request consent and 
authorization to allow VA to re-obtain any relevant records from 
the private hospital in question.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU is raised by 
the record as the Veteran asserts that he is unable to work due 
to his service-connected disabilities.  As such, consideration of 
TDIU must be undertaken, to include obtaining a medical opinion 
in this regard.  

In the same vein, the Veteran was last afforded a VA examination 
for the claimed conditions in June 2008.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of a 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Although the Veteran's last VA examination is not 
necessarily stale in this case, the Veteran has indicated that 
his condition has worsened since the date of the latest 
examination.  See Board hearing transcript, May 2010.  As the 
Board is unable to make an accurate assessment of the Veteran's 
current condition on the basis of the evidence currently of 
record, the Veteran must be afforded a contemporaneous 
examination.  In addition, the examiner is specifically asked to 
identify all current residuals of brain vessel hemorrhage and 
render an opinion as to whether the Veteran's service-connected 
disabilities render him unemployable.

The most recent VA treatment records that have been associated 
with the claims file are dated in June 2009.  All relevant VA 
treatment records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from June 2009 forward.  

2.  Contact the SSA for the purpose of 
obtaining a copy of all medical records 
relied upon in conjunction with the 
Veteran's successful claim for SSA 
disability benefits.  

3.  Retrieve documents from Sparrow 
Hospital Emergency Department dated in 
March 2009 which were reportedly scanned 
into Vista Imaging.  Copies of these 
documents should be associated with the 
claims file to enable Board review.  If 
for any reason, they are not available in 
a format viewable by the Board, contact 
the Veteran to obtain consent and 
authorization to release this medical 
information from the hospital in question 
and obtain the relevant medical records.  

4.  AFTER completion of the development 
requested above, schedule the Veteran for 
a VA examination to determine the current 
nature and severity of his service-
connected hypertension and cerebral 
vascular accident disabilities.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.

The examiner is asked to identify all 
current residuals of brain vessel 
hemorrhage, specifically considering the 
Veteran's assertions regarding memory 
loss, episodes of syncope, left leg 
numbness and any other symptoms claimed to 
have arisen since the occurrence of CVA 
episodes.  The examiner is asked to opine 
with regard to which, if any, of the 
claimed symptoms are residuals of brain 
vessel hemorrhage as opposed to other 
causes.  

The examiner is also asked to opine whether 
the Veteran's service-connected 
disabilities render him unable to secure 
and follow a substantially gainful 
occupation.  The Veteran's age and the 
impairment caused by any nonservice-
connected disabilities may not be 
considered in reaching the requested 
employability determination.  An adequate 
supporting rationale must be provided for 
each opinion reached.  

5.  Thereafter, readjudicate the issues on 
appeal, to include consideration of a 
total disability rating based upon the 
unemployability of the individual (TDIU).  
If the determinations remain unfavorable 
to the Veteran, he and his representative 
must be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

